THE WARRANT REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
UNLESS SUCH SALE, TRANSFER, PLEDGE OR HYPOTHECATION (i) MAY BE MADE IN
ACCORDANCE WITH SUCH ACT AND APPLICABLE STATE SECURITIES LAWS, OR (ii) IS EXEMPT
THEREFROM, IN WHICH EVENT THE COMPANY MAY RELY ON AN OPINION, FURNISHED BY
COUNSEL REASONABLY SATISFACTORY TO COUNSEL FOR THE COMPANY.

 

Warrant No. 1 Date of Issuance: March __, 2013

 

WARRANT

to Purchase Shares of Common Stock

of

XZERES Corp
(a Nevada Corporation)

 

This Warrant certifies that Renewable Power Resources, LLC (the “Purchaser”), is
entitled to purchase from XZERES Wind Corp, a Nevada corporation (the
“Company”), such number of shares (subject to adjustment as provided herein) of
its Common Stock, par value $0.001 per share (“Common Stock”) as shall be equal
to eleven and eighty-six thousandths per cent (11.86%) of the Fully Diluted
Outstanding shares of such Common Stock (the “Agreed Percentage”) at an
aggregate purchase price of two million, six hundred and twenty-five thousand
dollars ($2,625,000) (the “Agreed Price”), which right if exercised on the Date
of Issuance would result in the issuance of seven million, five hundred thousand
(7,500,000) shares of Common Stock to the Purchaser at a per share exercise
price of thirty-five cents ($0.35). This Warrant may be exercised at any time
and from time to time on or before the fourth (4th) anniversary of the Date of
Issuance (the “Expiration Date”), all on the terms and conditions hereinafter
provided.

Section 1. Certain Definitions. As used in this Warrant, unless the context
otherwise requires:

“Articles” shall mean the Articles of Incorporation of the Company, as in effect
from time to time.

“Effectiveness Period” shall mean, as to any Registration Statement required to
be filed pursuant to this Agreement, the period commencing on the effective date
of such Registration Statement and ending on the earliest to occur of (a) the
second anniversary after of the Expiration Date, (b) such time as all of the
Warrant Stock has been publicly sold by the Warrantholder, or (c) such time as
all of the Warrant Stock may be publicly sold by the Warrantholder pursuant to
Rule 144(k) under the Securities Act as determined by counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company's transfer agent and the Warrantholder.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

“Exercise Price” shall mean the exercise price per share of Common Stock set
forth above, as adjusted from time to time pursuant to Section 3.

1

 

“Fully Diluted Outstanding” shall mean, when used with reference to Common
Stock, at any date as of which the number of shares thereof is to be determined,
all shares of Common Stock outstanding at that date and all shares of Common
Stock issuable in respect of outstanding Warrants on that date and pursuant to
outstanding options or warrants to purchase, or securities convertible into,
shares of Common Stock on that date; provided, however, that, for purposes of
such calculation, any outstanding options or warrants that are exercisable for a
per share exercise price that exceeds three times the market of the Common Stock
on the date of such determination shall be deemed to be not outstanding.

“Outstanding” shall mean, when used with reference to Common Stock, at any date
as of which the number of shares thereof is to be determined, all issued shares
of Common Stock, except shares then owned or held by or for the account of the
Company.

“Per Share Exercise Price” shall mean the Exercise Price divided by the
aggregate number of shares constituting the Agreed Percentage of the Fully
Diluted Outstanding shares of Common Stock.

. “Prospectus” shall mean the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon any rule promulgated by the SEC), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Warrant Stock covered by a Registration
Statement, and all other amendments and supplements to the Prospectus, including
post effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

“Registration Statement” shall mean the initial registration statement required
to be filed to effect the registration with the SEC of the Warrant Stock under
the Securities Act in accordance with Section 10 and any additional registration
statement(s) required to be filed, including (in each case) the Prospectus,
amendments and supplements to such registration statements or Prospectus,
including pre-effective and post-effective amendments, all exhibits thereto, and
all material incorporated by reference or deemed to be incorporated by reference
therein.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Warrant” shall mean this Warrant and all additional or new warrants issued upon
division or combination of, or in substitution for, this Warrant. All such
additional or new warrants shall, at all times, be identical as to terms and
conditions and date, except as to the number of shares of Common Stock for which
they may be exercised.

“Warrant Stock” shall mean the shares of Common Stock purchasable by the
Warrantholder upon the exercise of this Warrant.

“Warrantholder” shall mean the Purchaser, as the initial holder of this Warrant,
and its nominees, successors or assigns, including any subsequent holder of this
Warrant to whom it has been legally transferred.

Section 2. Exercise of Warrant.

(a) At any time after the Date of Issuance hereof and on or before the
Expiration Date, the

2

 

Warrantholder, at any time, may exercise this Warrant in whole or, from time to
time, may exercise this Warrant in part.

(b) The Warrantholder shall exercise this Warrant by means of delivering to the
Company at its principal office (A) a written notice of exercise, including the
number of shares of Warrant Stock to be delivered pursuant to such exercise, (B)
this Warrant, and (C) payment in cash equal to the Exercise Price for the shares
of Warrant Stock being purchased. In the event that any exercise shall not be
for all shares of Warrant Stock purchasable hereunder, the Company shall deliver
to the Warrantholder a new Warrant registered in the name of the Warrantholder,
of like tenor to this Warrant and for the remaining shares of Warrant Stock
purchasable hereunder, within ten (10) days of any such exercise. Such notice of
exercise shall be in substantially the form and substance of the Subscription
Form which accompanies this Warrant.

(c) Upon exercise of this Warrant and delivery of the Subscription Form with
proper payment relating thereto, the Company shall cause to be executed and
delivered to the Warrantholder a certificate or certificates representing the
aggregate number of fully-paid and non-assessable shares of Common Stock
issuable upon such exercise.

(d) The stock certificate or certificates representing the Warrant Stock to be
delivered in accordance with this Section 2 shall be in such denominations as
may be specified in the notice of exercise and shall be registered in the name
of the Warrantholder or such other name or names as shall be designated in such
notice. Such certificate or certificates shall be deemed to have been issued and
the Warrantholder or any other person so designated to be named therein shall be
deemed to have become the holder of record of such shares, including to the
extent permitted by law the right to vote such shares or to consent or to
receive notice as stockholders, as of the time such notice is delivered to the
Company as aforesaid.

(e) The Company shall pay all expenses payable in connection with the
preparation, issue and delivery of stock certificates under this Section 2,
including any transfer taxes resulting from the exercise of the Warrant and the
issuance of Warrant Stock hereunder.

(f) All Warrant Stock issuable upon the exercise of this Warrant in accordance
with the terms hereof shall be validly issued, fully paid and non-assessable,
and free from all liens and other encumbrances thereon.

(g) In no event shall any fractional share of Common Stock be issued upon
exercise of this Warrant. If, upon any exercise of this Warrant, the
Warrantholder would, except as provided in this paragraph, be entitled to
receive a fractional share of Common Stock, then the Company shall deliver in
cash to such Warrantholder an amount equal to such fractional interest.

(h) The Warrantholder shall not, by virtue of its status as such, be entitled to
any rights of a holder of Common Stock; provided, however, that in the event any
certificate representing Warrant Stock is issued to the Warrantholder, the
Warrantholder shall, for all purposes, be deemed to have become the holder of
record of such Warrant Stock on the date on which this Warrant, together with a
duly executed Notice of Exercise, was surrendered and payment of the aggregate
Exercise Price was made, irrespective of the date of delivery of any certificate
representing the Warrant Stock.

Section 3. Adjustment of Exercise Price and Warrant Stock. In order to protect
the Warrantholder from dilution with respect to the number of shares of Common
Stock as to which this Warrant may be exercised as a percentage of the number of
Fully Diluted Outstanding shares of Common Stock on the

3

 

date of exercise, so that upon exercise the Warrantholder will acquire such
number of shares of Common Stock as shall be equal to the Agreed Percentage of
the Fully Diluted Outstanding shares of Common Stock, the Company agrees to
adjust the number of shares of Common Stock issuable upon the exercise of this
Warrant as follows:

(a) In case the outstanding shares of Common Stock shall be subdivided into a
greater, or combined into a lesser, number of shares of such stock, the number
of shares of Common Stock deliverable upon the exercise of this Warrant shall be
proportionately increased or decreased, as the case may be, effective at the
close of business on the date that such subdivision or combination shall become
effective, and the per share purchase price shall be appropriately increased or
decreased, as the case may be, so that the aggregate Purchase Price for all
shares so issuable shall be equal to the Agreed Price.

(b) If any capital reorganization or reclassification of the capital stock of
the Company, or consolidation or merger of the Company with another corporation
or other entity, or the sale of all or substantially all of its assets to
another corporation or other entity shall be effected, then, as a condition of
such reorganization, reclassification, consolidation, merger or sale, lawful or
adequate provision shall be made whereby the Warrantholder thereafter shall have
the right to purchase and receive upon the basis and upon the terms and
conditions specified in this Warrant and in lieu of the shares of the Common
Stock immediately theretofore purchasable and receivable upon the exercise of
this Warrant, such shares of stock, securities or assets as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of such Common Stock immediately
theretofore purchasable and receivable upon the exercise of this Warrant had
such reorganization, reclassification, consolidation, merger or sale not taken
place; and in any such case appropriate provision shall be made with respect to
the rights and provisions contained herein (including without limitation
provisions for adjustment of the number of shares issuable upon the exercise of
this Warrant) which thereafter shall be applicable, as nearly as may be, in
relation to any shares of stock, securities or assets thereafter deliverable
upon exercise of this Warrant. The Company shall not effect any such
consolidation, merger or sale unless, prior to or simultaneously with the
consummation thereof, the successor corporation or other entity (if other than
the Company) resulting from such consolidation or merger or the corporation or
other entity purchasing such assets shall assume, by written instrument executed
and delivered to the Warrantholder, the obligation to deliver to the
Warrantholder such shares of stock, securities or assets as, in accordance with
the foregoing provisions, the Warrantholder would be entitled to purchase.

(c) In case the number of Fully Diluted Outstanding shares of Common Stock at
any time, and from time to time, shall be increased above the amount Outstanding
immediately prior to the Date of Issuance,, the number of shares of Common Stock
deliverable upon the exercise of this Warrant shall continue to aggregate the
Agreed Percentage of the Fully Diluted Outstanding shares of Common Stock on the
date of exercise.

(d) In case of any adjustment in the number of shares issuable upon exercise of
this Warrant in accordance with this Section 3, the purchase price of such
shares shall be concomitantly adjusted; provided, however, that, no increase or
decrease in the number of shares of Common Stock issuable upon exercise of this
Warrant, or concomitant adjustment to the per share purchase price, shall affect
the aggregate Purchase Price for all shares so issuable, which shall be he
Agreed Price.

(e). Whenever there is an adjustment in the number and/or purchase price of
shares of Common Stock issuable upon exercise of this Warrant, as provided
herein, the Company shall promptly deliver to the Warrantholder a certificate
signed by the President or a Vice President of the Company and by the Treasurer
or an Assistant Treasurer or the Secretary or an Assistant Secretary of the
Company, showing

4

 

in detail the facts pertaining to such adjustment and the purchase price per
share of Common Stock and number and kind of securities issuable upon exercise
of this Warrant after such adjustment..

Section 4. Division and Combination. This Warrant may be divided or combined
with other Warrants upon presentation to the Company, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued, signed by the Warrantholder or its agent or attorney. The Company shall
pay all expenses in connection with the preparation, issue and delivery of
Warrants under this Section 4, including any transfer taxes resulting from the
division or combination hereunder. The Company agrees to maintain, at its
principal office, books for the registration of the Warrants.

Section 5 Reclassification, Etc. In case of any reclassification or change of
the outstanding Common Stock of the Company (other than as a result of a
subdivision, combination or stock dividend), or in case of any consolidation of
the Company with, or merger of the Company into, another corporation or other
business entity (other than a consolidation or merger in which the Company is
the continuing corporation and which does not result in any reclassification or
change of the outstanding Common Stock) at any time prior to the Expiration
Date, then, as a condition of such reclassification, reorganization, change,
consolidation or merger, lawful provision shall be made, and duly executed
documents evidencing the same from the Company or its successor shall be
delivered to the Warrantholder, so that the Warrantholder shall have the right
prior to the Expiration Date to purchase, at a total price not to exceed that
payable upon the exercise of this Warrant, the kind and amount of shares of
stock and other securities and property receivable upon such reclassification,
reorganization, change, consolidation or merger by a holder of the number of
shares of Common Stock of the Company which might have been purchased by the
Warrantholder immediately prior to such reclassification, reorganization,
change, consolidation or merger. In any such case, appropriate provisions shall
be made with respect to the rights and interest of the Warrantholder to the end
that the provisions hereof (including provisions for the adjustment of the
Exercise Price and of the number of shares purchasable upon exercise of this
Warrant) shall thereafter be applicable in relation to any shares of stock and
other securities and property thereafter deliverable upon exercise of this
Warrant.

Section 6. Reservation and Authorization of Capital Stock.

(a) The Company covenants that on the date of original issuance of this Warrant
(i) this Warrants and the agreements of the Company contained herein have been
duly and validly authorized by all necessary corporate action, (ii) this Warrant
has been duly executed and delivered and the agreements contained herein
constitute the legal, valid and binding agreements of the Company enforceable in
accordance with their terms, except as such enforcement may be subject to (A)
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect relating to creditors' rights generally, and (B) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law), (iii) the Company has reserved out of its
authorized and unissued shares of Common Stock, a number of shares sufficient to
provide for the exercise in full of the rights of purchase represented by this
Warrant, and (iv) the Warrant Stock, when issued upon exercise of this Warrant
in accordance with its terms, will be validly issued, fully paid, non-assessable
and free of preemptive rights.

(b) The Company, at all times, shall reserve and keep available for issuance
such number of its authorized but unissued shares of Common Stock as will be
sufficient to permit the exercise in full of all outstanding warrants and then
outstanding rights to acquire warrants.

5

 

(c) The Company shall not merge or consolidate with or into any other entity, or
sell or otherwise transfer its property, assets and business substantially as an
entirety to another entity, unless the entity resulting from such merger or
consolidation (if not the Company), or such transferee entity, as the case may
be, shall expressly assume, by supplemental agreement reasonably satisfactory in
form and substance to the Warrantholder, the due and punctual performance and
observance of each and every covenant and condition of this Warrant to be
performed and observed by the Company.

Section 7. Stock and Warrant Books. The Company shall not, at any time, except
upon dissolution, liquidation or winding up, close its stock books or Warrant
books so as to result in preventing or delaying the transfer or exercise of this
Warrant.

Section 8. Limitation of Liability. No provisions hereof, in the absence of
affirmative action by the Warrantholder to purchase Warrant Stock hereunder,
shall give rise to any liability of the Warrantholder to pay the Exercise Price
or as a stockholder of the Company (whether such liability is asserted by the
Company or creditors of the Company).

Section 9. Representations of Warrantholder. By acceptance of this Warrant, the
Warrantholder represents that (a) it is an "accredited investor" within the
meaning of Rule 501 under the Securities Act, (b) by reason of its business and
financial experience, and the business and financial experience of those
persons, if any, retained by it to advise it with respect to its investment in
this Warrant, that the Warrantholder, together with such advisors, have such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment,
and the Warrantholder is able to bear the economic risk of such investment and,
at the time of issuance of this Warrant, is able to afford a complete loss of
such investment, and (c) it has had an opportunity to investigate the business
and financial condition of the Company, and to obtain such information as it may
require from the officers and directors of the Company.

Section 10. Registration Rights.

(a) The Company, at its own expense, shall use its best efforts to register
under the Securities Act the Warrant Stock issuable upon exercise of this
Warrant prior to, and in no event later than, the date of issuance of this
Warrant and, in any event, prior to the time that the Warrantholder determines
to exercise this Warrant. Thereafter, the Company (i) shall use its best efforts
to keep the Registration Statement continuously effective during the entire
Effectiveness Period, including by filing post-effective amendments and
supplements to the Registration Statement as may be required by the Securities
Act and the rules and regulations of the SEC, (ii) shall take all other
reasonable action necessary under any federal or state law or regulation of any
governmental authority to permit all Warrant Stock to be sold or otherwise
disposed of, (iii) shall take all reasonable actions necessary to comply with
the listing requirements of any national securities exchange or other
self-regulatory body, quotation system or bulletin board on which shares of
Common Stock are then traded to enable the Warrant Stock to be traded thereon
immediately after the resale thereof by the Warrantholder, and (iv) shall
maintain such compliance with each such federal and state law and regulation of
any governmental authority for the period necessary for the Warrantholder to
promptly effect the proposed sale or other disposition of its Warrant Stock,
until such time that all of such Warrant Stock, by reason of Rule 144 under the
Securities Act, may be immediately publicly resold without registration thereof
by the holders thereof.

(b) The Company shall not file any documents with the SEC which (i)
characterizes the Warrantholder as an underwriter, (ii) excludes the
Warrantholder due to the Warrantholder refusing to be named as an underwriter,
or (iii) reduces the amount of Warrant Stock being registered on behalf of the
Warrantholder, in each case without the Warrantholder’s express written
authorization.

6

 

(c) During the period that a Registration Statement is required to be maintained
hereunder, the Company (i) shall furnish to the Warrantholder such numbers of
copies of a final prospectus, in conformity with the requirements of the
Securities Act, and such other documents as it reasonably may request in order
to facilitate the disposition of Warrant Stock owned by the Warrantholder, and
(ii) cooperate with the Warrantholder to facilitate the timely preparation and
delivery of certificates representing the Warrant Stock to be sold, which
certificates shall not bear any restrictive legends.

(d) In connection with the Company’s registration obligations hereunder, the
Company shall:

(i) Not less than four (4) business days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish to the Warrantholder copies of the “Selling Stockholders” section
thereof, the “Plan of Distribution” and any risk factor contained in such
document that addresses specifically the sale of the Warrant Sock or the
Warrantholder, as proposed to be filed, which documents will be subject to the
review of the Warrantholder. The Company shall not file a Registration
Statement, any Prospectus or any amendments or supplements thereto in which the
“Selling Stockholder” section thereof differs from the disclosure received from
the Warrantholder in its selling Warrantholder questionnaire (as may be amended
or supplemented).

(ii) Notify the Warrantholder in writing as promptly as reasonably possible
(and, in the case of clause (A)(1) below, not less than three (3) business days
prior to such filing and, in the case of clause (E) below, not less than three
(3) business days prior to the financial statements in any Registration
Statement becoming ineligible for inclusion therein): (A)(1) when a Prospectus
or any Prospectus supplement or post-effective amendment to a Registration
Statement is proposed to be filed; (2) when the SEC notifies the Company whether
there will be a “review” of such Registration Statement and whenever the SEC
comments in writing on such Registration Statement (the Company shall provide
true and complete copies thereof and all written responses thereto to the
Warrantholder that pertain to the Warrantholder as a Selling Stockholder or to
the Plan of Distribution, but not information which the Company believes would
constitute material and non-public information); and (3) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (B) of any request by the SEC or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information; (C) of the issuance by the SEC of
any stop order suspending the effectiveness of a Registration Statement covering
any or all of the Warrant Stock or the initiation of any proceedings for that
purpose; (D) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Warrant Stock for sale in any jurisdiction, or the initiation or threatening
of any proceeding for such purpose; and (E) of the occurrence of any event or
passage of time that makes the financial statements included in a Registration
Statement ineligible for inclusion therein or any statement made in such
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(iii) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (A) any order suspending the effectiveness of a
Registration Statement, or (B) any suspension of the qualification (or exemption
from qualification) of any of the Warrant Stock for sale in any jurisdiction, at
the earliest practicable moment.

7

 

(iv) Furnish to the Warrantholder, without charge, a reasonable number of
conformed copies (at least three (3)) of each Registration Statement and each
amendment thereto, as well as all exhibits thereto that are not then immediately
publicly available via the SEC’s EDGAR website.

(v) Prior to any public offering of Warrant Stock, register or qualify the
Warrant Stock for offer and sale under the securities or Blue Sky laws of all
jurisdictions within the United States as the Warrantholder reasonably may
request, keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Warrant Stock.

(vi) Upon the occurrence of any event contemplated by clause (ii)(E) of this
subsection (d), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the affected Registration
Statements or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement or Prospectus shall contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

(e) The only expenses to be incurred by the Warrantholder in connection with the
sale of its Warrant Stock hereunder shall be the selling commissions applicable
to the sale of the Warrant Stock and all fees and expenses of its legal counsel,
if any, that may be retained in connection therewith. All other expenses,
however denominated and however arising, shall be borne by the Company.

(f) With a view to making available the benefits of certain rules and
regulations of the SEC which may at any time permit the sale of the Warrant
Stock to the public without registration, the Company agrees to use its best
efforts to:

(i) Make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times.

(ii) File with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and, at such time that it
becomes subject to the reporting requirements under the Exchange Act, the
Exchange Act.

(iii) So long as a Warrantholder owns any Warrant Stock, furnish to the
Warrantholder forthwith upon request a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 under the Securities
Act and under the Exchange Act (at any time after it has become subject to such
reporting requirements), a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents of the Company and other
information in the possession of, or reasonably obtainable by, the Company as
the Warrantholder reasonably may request in availing itself of any rule or
regulation of the SEC allowing the Warrantholder to sell the Warrant Stock
without registration.

(g) The obligations of the Company to the Warrantholder hereunder shall extend
to any transferee of any Warrant Stock by a Warrantholder if such transferee
obtained such Warrant Stock in a private placement (as such term is used in the
Securities Act and the rules and regulations thereunder); in which event such
transferee shall be entitled to all of the benefits of this Section 10 and of
Sections 11, 17, 18 and 19 and shall be subject to the related obligations under
this Section 10 and Section 11 as if it were the Warrantholder.

8

 

Section 11. Indemnification in Connection with Registration Rights.

(a) The Company shall, notwithstanding the exercise of this Warrant, indemnify
and hold harmless the Warrantholder and the officers, directors, agents,
investment advisors, partners, members and employees thereof, each person who
controls the Warrantholder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys' fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, the
Prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (i) such
untrue or alleged untrue statements or omissions or alleged omissions are based
solely upon information regarding the Warrantholder furnished in writing to the
Company by the Warrantholder expressly for use therein, or to the extent that
such information relates to the Warrantholder or the Warrantholder's proposed
method of distribution of Warrant Stock and was reviewed and expressly approved
in writing by the Warrantholder expressly for use in the Registration Statement,
such Prospectus or in any amendment or supplement thereto, or (ii) in the case
of an occurrence of an event of the type specified in clauses B through E in
subsection (ii) of Section 10(d), the use by the Warrantholder of an outdated or
defective Prospectus after the Company has notified the Warrantholder in writing
that the Prospectus is outdated or defective and prior to the receipt by the
Warrantholder of such advice or an amended or supplemented Prospectus, but only
if and to the extent that, following the receipt of such advice or the amended
or supplemented Prospectus, the alleged or actual misstatement or omission
giving rise to such Loss has been corrected. The Company shall notify the
Warrantholder promptly of the institution, threat or assertion of any legal
proceeding of which the Company is aware in connection with the transactions
contemplated by Section 10.

(b) The Warrantholder shall indemnify and hold harmless the Company, its
directors, officers, agents and employees, each person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, arising solely out of or based solely upon: (x)
the Warrantholder's failure to comply with the prospectus delivery requirements
of the Securities Act, or (y) any untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or in any amendment or supplement
thereto, or arising solely out, of or based solely upon, any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (i) such
untrue statement or omission is based solely upon information regarding the
Warrantholder furnished in writing to the Company by the Warrantholder expressly
for use therein, or to the extent that such information relates to the
Warrantholder or the Warrantholder's proposed method of distribution of Warrant
Stock and was reviewed and expressly approved in writing by the Warrantholder
expressly for use in the Registration Statement (it being understood that the
Warrantholder has approved Annex A hereto for this purpose), such Prospectus or
in any amendment or supplement thereto, or (ii) in the case of an occurrence of
an event of the type specified in clauses B through E in subsection (ii) of
Section 10(d), the use by the Warrantholder of an outdated or defective
Prospectus after the Company has notified the Warrantholder in writing that the
Prospectus is outdated or defective and prior to the receipt by the
Warrantholder of an advice or an amended or supplemented Prospectus, but only if
and to the extent that, following the receipt of the advice or the amended or
supplemented Prospectus, the misstatement or omission giving rise to such Loss
has been corrected. In no event shall the liability of

9

 

the Warrantholder be greater in amount than the dollar amount of the net
proceeds received by the Warrantholder upon the sale of the Warrant Stock giving
rise to such indemnification obligation.

(c) (i) If any proceeding shall be brought or asserted against any person
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall promptly notify the Person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with such defense; provided, however, that the failure of the
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Section 11, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

(ii) An Indemnified Party shall have the right to employ separate counsel in any
such proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless (A) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (B) the Indemnifying Party shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in such proceeding, or (C) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnified Party
and the Indemnifying Party, and the Indemnified Party shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent both the Indemnified Party and the Indemnifying Party (in which
case, if the Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. The Indemnifying Party, without the prior written consent of the
Indemnified Party, shall not effect any settlement of any pending proceeding in
respect of which any Indemnified Party is a party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such proceeding.

(iii) All fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such proceeding in a manner not inconsistent with this
Section 11) shall be paid to the Indemnified Party, as incurred, within ten (10)
business days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that the Indemnified Party is not entitled
to indemnification hereunder; provided, however, that the Indemnifying Party may
require the Indemnified Party to undertake (but without the posting of any bond
or delivery of any security) to reimburse all such fees and expenses to the
extent that it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

(d) (i) If a claim for indemnification under subsections (a) or (b) of this
Section 11 is unavailable to the Indemnified Party (by reason of public policy
or otherwise), then the Indemnifying Party, in lieu of indemnifying the
Indemnified Party, shall contribute to the amount paid or payable by the
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the Indemnifying Party and the Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or

10

 

alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
the Indemnifying Party or the Indemnified Party, and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such action, statement or omission. The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in subsection (c) of this Section 11, any reasonable attorneys' or other
reasonable fees or expenses incurred by such party in connection with any
proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 11 was available to
such party in accordance with its terms.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this subsection (d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this subsection (d), the Warrantholder shall
not be required to contribute any amount in excess of the amount by which the
proceeds actually received by the Warrantholder from the sale of its Warrant
Stock subject to the proceeding exceeds the amount of any damages that the
Warrantholder would otherwise have been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission.

(iii) The indemnity and contribution agreements contained in this Section 11 are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

Section 12. Transfer. Subject to compliance with the Securities Act and the
applicable rules and regulations promulgated thereunder, this Warrant and all
rights hereunder shall be transferable in whole or in part. Any such transfer
shall be made at the principal office of the Company by the registered holder
hereof in person or by its duly authorized attorney, upon surrender of this
Warrant together with the assignment hereof (in substantially the form and
substance of the Form of Assignment which accompanies this Warrant) properly
endorsed; and, within ten (10) days thereafter, a new warrant shall be issued
and delivered by the Company, registered in the name of the assignee, and the
Company shall issue a Warrant to the Warrantholder to evidence that portion, if
any, of the original Warrant as shall not have been so transferred. Until
registration of transfer of this Warrant on the books of the Company, the
Company may treat the Warrantholder as the owner of this Warrant for all
purposes.

Section 13. Investment Representations; Restrictions on Transfer of Warrant
Stock.

(a) Irrespective of the obligations set forth herein requiring the Company to
have registered the Warrant Stock under the Securities Act prior to the time
that this Warrant is exercised, unless a current registration statement under
the Securities Act then is in effect with respect to the Warrant Stock being
issued upon exercise of this Warrant, the Warrantholder, by accepting this
Warrant, covenants and agrees that, at the time of exercise hereof, and at the
time of any proposed transfer of Warrant Stock acquired upon exercise hereof
(unless the proposed transfer then is exempt from such registration
requirements), such Warrantholder will deliver to the Company a written
statement that the securities acquired by the Warrantholder upon exercise hereof
are for the account of the Warrantholder or are being held by the Warrantholder
as trustee, investment manager, investment advisor or as other fiduciary for the
account of the beneficial owner or owners for investment and are not acquired
with a view to, or for resale in connection with, any distribution thereof (or
any portion thereof) and with no present intention (at such time) of offering
and distributing such securities (or any portion thereof).

(b) The Warrantholder agrees to furnish to the Company a completed questionnaire
containing reasonable information concerning the Warrantholder and in the form
customarily required of selling shareholders in an offering under the Securities
Act. Irrespective of any provision to the contrary herein,

11

 

the Company shall not be required to include the Warrantholder’s Warrant Stock
in a Registration Statement if such Warrantholder fails to furnish to the
Company such fully completed questionnaire at least two (2) business days prior
to the time that information set forth therein is required to be disclosed in
the Registration Statement.

Section 14. Loss, Destruction of Warrant Certificates. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction, upon
receipt of indemnity and/or security reasonably satisfactory to the Company or,
in the case of any such mutilation, upon surrender and cancellation of such
mutilated Warrant, the Company shall make and deliver, in lieu of such lost,
stolen, destroyed or mutilated Warrant, a new Warrant of like tenor and
representing the right to purchase the same aggregate number of shares of Common
Stock.

Section 15. Amendments. The terms of this Warrant may be amended, and the
observance of any term herein may be waived, but only with the written consent
of the Company and the Warrantholder.

Section 16. Notices.

(a) Any notice, request, consent, other communication or delivery pursuant to
the provisions of this Warrant shall be in writing and shall be deemed received
upon actual receipt thereof or refusal to accept receipt; provided, however,
that notices sent (i) by registered or certified first class mail, postage
prepaid, return receipt requested shall be deemed received the earlier of actual
receipt or five (5) business days after mailing as aforesaid, or (ii) by
nationally recognized courier service guaranteeing overnight delivery shall be
deemed received the next business day.

(b) Notices shall be addressed (i) to the Warrantholder at its the last known
address appearing on the books of the Company unless the sender is aware of a
more current address, and (ii) except as herein otherwise expressly provided, to
the Company at its principal office, or such other address as shall have been
furnished to the party giving or making such notice, demand or delivery.

(c) (i) Whenever the Exercise Price or the number of shares of Common Stock and
other property, if any, issuable upon exercise of this Warrant is adjusted,
within five (5) business days thereafter, the Company shall deliver to the
Warrantholder a certificate of the Company’s chief financial officer setting
forth, in reasonable detail, the event requiring the adjustment and the method
by which such adjustment was calculated (including a description of the basis on
which (A) the Board of Directors determined the fair value of any evidences of
indebtedness, other securities or property or warrants, options or other
subscription or purchase rights, and (B) the Current Market Value (as defined
below) of the Common Stock was determined, if either of such determinations were
required), and specifying the Exercise Price and number of shares of Common
Stock issuable upon exercise of this Warrant after giving effect to such
adjustment.

(ii) The “Current Market Value” per share of Common Stock at any date means (A)
if the Common Stock is not registered under the Exchange Act and/or traded on a
national securities exchange, quotation system or bulletin board, (1) the value
of the Common Stock, determined in good faith by the Board of Directors of the
Company and certified in a board resolution, based on the most recently
completed arm’s-length transaction between the Company and a third-party other
than an affiliate of the Company or between any two such persons and the closing
of which occurs on such date or shall have occurred within the six (6) month
period preceding such date, or (2) if no such transaction shall have occurred
within such six (6) month period, the value of the Common Stock as determined by
an independent financial expert or an agreed upon an appropriate financial
valuation model, or (B) if the

12

 

Common Stock is registered under the Exchange Act and/or traded on a national
securities exchange, quotation system or bulletin board, the average of the
daily closing bid prices (or the equivalent in an over-the-counter market) for
each day on which the Common Stock is being traded during the period commencing
fifteen (15) business days before such date and ending on the date that is one
(1) day prior to such date.

(d) While this Warrant is outstanding, in the event that the Company shall
propose (i) to pay any dividend payable in securities of any class to the
holders of its Common Stock or to make any other non-cash dividend or
distribution to the holders of its Common Stock, (ii) to offer the holders of
its Common Stock rights to subscribe for or to purchase any securities
convertible into shares of Common Stock or shares of stock of any class or any
other securities, rights or options, (iii) to effect any capital reorganization,
reclassification, consolidation or merger affecting the class of Common Stock,
as a whole, or (iv) to effect the voluntary or involuntary dissolution,
liquidation or winding-up of the Company, the Company shall, within the time
limits specified below, send to the Warrantholder a notice of such proposed
action or offer. Such notice shall specify the record date for the purposes of
such dividend, distribution or rights, or the date such issuance or event is to
take place and the date of participation therein by the holders of Common Stock,
if any such date is to be fixed, and shall briefly indicate the effect of such
action on the Common Stock and on the number and kind of any other shares of
stock and on other property, if any, issuable upon exercise of this Warrant and
the Exercise Price after giving effect to any adjustment pursuant to this
Warrant which will be required as a result of such action. Such notice shall be
given as promptly as possible and (x) in the case of any action covered by
clause (i) or (ii) above, at least ten (10) days prior to the record date for
determining holders of the Common Stock for purposes of such action, or (y) in
the case of any other such action, at least twenty (20) days prior to the date
of the taking of such proposed action or the date of participation therein by
the holders of Common Stock, whichever shall be the earlier.

Section 17. Successors and Assigns. This Warrant shall bind and inure to the
benefit of, and be enforceable by, the Warrantholder and its permitted
successors and assigns and the Company and its successors.

Section 18. Governing Law; Jurisdiction. In all respects, including all matters
of construction, validity and performance, this Warrant and the obligations
arising hereunder shall be governed by, and construed and enforced in accordance
with the laws of the State of Nevada. The Company expressly and irrevocably
agrees that any suit or proceeding arising directly and/or indirectly pursuant
to or under this Warrant may be brought in a federal or state court located in
the borough of Manhattan, New York. By its execution hereof, the Company
irrevocably submits to the in personam jurisdiction of the federal and state
courts located in in the borough of Manhattan, New York and agrees that any
process in any such action may be served upon it personally or by certified mail
or registered mail upon it at its principal office or to its agent, return
receipt requested, with the same full force and effect as if personally served
upon it. The Company expressly and irrevocably waives any claim that such
jurisdiction is not a convenient forum for any such suit or proceeding and any
defense or lack of in personam jurisdiction with respect thereto. In the event
of any such action or proceeding, the party prevailing therein shall be entitled
to payment from the other party hereto of all of its reasonable counsel fees and
disbursements.

Section 19. Specific Enforcement. The Company acknowledges and agrees that
irreparable damage would occur in the event that any of the provisions of this
Warrant was not performed in accordance with its specific terms or was otherwise
breached. It is accordingly agreed that the Warrantholder shall be entitled to
an injunction or injunctions to prevent or cure breaches of the provisions of
this Warrant and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which the Warrantholder may be entitled
by law or equity.

13

 



IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its name
by its Authorized Representative.

Dated: ______________

XZERES Corp.

 

By: _________________________

Its: __________________________

14

 

NOTICE OF EXERCISE
(To be executed by the Warrantholder
in order to exercise the Warrant

 

To: XZERES Corp.

9025 SW Hillman Court, Suite 3126

Wilsonville, Oregon 97070

 

The undersigned Warrantholder hereby elects to purchase _______ shares of Common
Stock pursuant to the attached Warrant, and requests that certificates for
securities be issued in the name of:

__________________________________________________________

(Please type or print name above, and address below)

__________________________________________________________

__________________________________________________________

 

__________________________________________________________

(Social Security or Tax Identification Number)

 

and delivered to: _____________________________________________________

___________________________________________________________________

___________________________________________________________________

(Please type or print name and address if different from above)

 

If such number of shares of Common Stock being purchased hereby shall not be all
the shares that may be purchased pursuant to the attached Warrant, a new Warrant
for the balance of such shares shall be registered in the name of, and delivered
to, the Warrantholder at the address set forth below.

 

In full payment of the purchase price with respect to the Shares purchased, the
Warrantholder hereby tenders payment of $__________ by check, money order or
wire transfer payable in United States currency to the order of XZERES Corp.

 

________________________________________
(Please type or print name of Warrantholder)

By: ____________________________________

________________________________________
(Please print name and title, if any, of Warrantholder’s signatory)

Dated: _______________________

15

 

 

FORM OF ASSIGNMENT
(To be executed by the Warrantholder
only on transfer of the Warrant)

 

To: XZERES Corp.

9025 SW Hillman Court, Suite 3126

Wilsonville, Oregon 97070

 

For value received, the undersigned hereby sells, assigns, and transfers unto
________________ the right represented by the within Warrant to purchase ______
shares of Common Stock of XZERES Corp., a Nevada corporation, to which the
within Warrant relates, and appoints ____________________ attorney-in-fact to
transfer such right on the books of XZERES Corp.

Dated: _________________________________________

 

 

________________________________________
(Please type or print name of Warrantholder)

By: ____________________________________

________________________________________
(Please print name and title, if any, of Warrantholder)

 

Dated: _______________________

 

The address of the transferee is:

__________________________________________________________

 

__________________________________________________________

__________________________________________________________
(Please type or print address)

__________________________________________________________
(Please type or print Transferee’s Social Security or Tax Identification Number)

16

 

Annex A

Plan of Distribution

 

The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest, from time to time, may sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholders may use any one or more of
the following methods when selling shares:

ordinary brokerage transactions and transactions in which the broker dealer
solicits investors;

block trades in which the broker dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

purchases by a broker dealer as principal and resale by the broker dealer for
its account;

an exchange distribution in accordance with the rules of the applicable
exchange;

privately negotiated transactions;

to cover short sales made after the date that this Registration Statement is
declared effective by the SEC;

broker dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

a combination of any such methods of sale; and

any other method permitted pursuant to applicable law.

The Selling Stockholders also may sell shares of Common Stock pursuant to Rule
144 under the Securities Act, if then available, rather than under this
prospectus.

Broker dealers engaged by the Selling Stockholders may arrange for other brokers
dealers to participate in sales. Broker dealers may receive commissions or
discounts from the Selling Stockholders (or, if any broker dealer acts as agent
for the purchaser of shares, from the purchaser) in amounts to be negotiated.
The Selling Stockholders do not expect these commissions and discounts to exceed
what is customary in the types of transactions involved.

The Selling Stockholders, from time to time, may pledge or grant a security
interest in some or all of the shares of Common Stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of Common Stock from time to time under this
prospectus, or under an amendment to this prospectus pursuant to Rule 424(b)(3)
under, or other applicable provision of, the Securities Act, amending the list
of Selling Stockholders to include the pledgee, transferee or other successors
in interest as Selling Stockholders under this prospectus.

Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
shares of Common Stock through a block trade, special offering, exchange
distribution or secondary distribution or a purchase by a broker or dealer, a
supplement to this prospectus will be filed, if required, pursuant to Rule
424(b) under the Securities Act, disclosing (i) the name of each such Selling
Stockholder and of the participating broker-dealer(s), (ii) the number of shares
involved, (iii) the price at which such the shares of Common Stock were sold,
(iv)the commissions paid or discounts or concessions allowed to such
broker-dealer(s), where applicable, (v) that such broker-dealer(s) did not
conduct any investigation to verify the information set out or incorporated by
reference in this prospectus, and (vi) other facts material to the transaction.
In addition,

17

 

upon the Company being notified in writing by a Selling Stockholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.

The Selling Stockholders also may transfer shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

The Selling Stockholders and any broker dealers or agents that are involved in
selling the shares of Common Stock may be deemed to be "underwriters" within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker dealers or agents and any profit on the
resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. Discounts, concessions,
commissions and similar selling expenses, if any, that can be attributed to the
sale of shares of Common Stock will be paid by the Selling Stockholders and/or
the purchasers. Each Selling Stockholder has represented and warranted to the
Company that it acquired the shares of Common Stock subject to this registration
statement upon the exercise of warrants acquired by the Selling Stockholder in
the ordinary course of such Selling Stockholder’s business and, at the time of
its purchase of such warrants such Selling Stockholder had no agreements or
understandings, directly or indirectly, with any person to distribute any of the
shares of Common Stock.

The Company has advised each Selling Stockholder that it may not use shares of
Common Stock registered in the registration statement of which contains this
prospectus to cover short sales of shares of Common Stock made prior to the date
on which the registration statement shall have been declared effective by the
SEC. If a Selling Stockholder uses this prospectus for any sale of shares of
Common Stock, it will be subject to the prospectus delivery requirements of the
Securities Act. The Selling Stockholders will be responsible to comply with the
applicable provisions of the Securities Act and Exchange Act, and the rules and
regulations thereunder promulgated, including, without limitation, Regulation M,
as applicable to the Selling Stockholders in connection with resales of their
respective shares of Common Stock under this registration statement.

The Company is required to pay all fees and expenses incident to the
registration of the shares of Common Stock, but the Company will not receive any
proceeds from the sale of such shares of Common Stock. The Company has agreed to
indemnify the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.



18

 

 

 